Case 2:18-cv-04231-RGK-JEM Document 86 Filed 04/01/19 Page 1 of 2 Page ID #:2316




  1   R. Daniel O’Connor (admitted pro hac vice)
      Gregory L. Demers (admitted pro hac vice)
  2   ROPES & GRAY LLP
  3   Prudential Tower
      800 Boylston Street
  4
      Boston, MA 02199-3600
  5   Telephone: (617) 951-7000
  6   Facsimile: (617) 951-7050
      Email: Daniel.OConnor@ropesgray.com
  7   Email: Gregory.Demers@ropesgray.com
  8   Anne Johnson Palmer, Esq. (CSB #302235)
  9   ROPES & GRAY LLP
      Three Embarcadero Center, Suite 300
 10   San Francisco, CA 94111-4006
 11   Telephone: (415) 315 6300
      Facsimile: (415) 315 6350
 12
      Email: Anne.JohnsonPalmer@ropesgray.com
 13
 14   Attorneys for Defendant Mark C. Kelly
 15
 16
                          UNITED STATES DISTRICT COURT
 17                      CENTRAL DISTRICT OF CALIFORNIA
 18
      TREVOR MILD, Individually and on)            Case No. 2:18-cv-04231-RGK-JEM
 19   behalf of all others similarly situated, )
                    Plaintiff,                 )   DEFENDANT MARK C. KELLY’S
 20
                                               )   NOTICE OF JOINDER IN PPG
 21         v.                                 )   DEFENDANTS’ OPPOSITION TO
                                               )   LEAD PLAINTIFF’S MOTION FOR
 22   PPG INDUSTRIES, INC., MICHAEL )              CLASS CERTIFICATION
 23   H. MCGARRY, VINCENT J.                   )
      MORALES, and MARK C. KELLY, )                Judge: Hon. R. Gary Klausner
 24                                            )   Date: April 29, 2019
                    Defendants.                )   Time: 9 A.M.
 25                                            )   Courtroom: 850
 26                                            )
                                               )   Action Filed: May 20, 2018
 27                                                Discovery Cut-Off: July 31, 2019
                                                   Pretrial Conference: October 7, 2019
 28                                                Trial: October 29, 2019


        DEFENDANT MARK C. KELLY’S NOTICE OF JOINDER IN DEFENDANTS’ OPPOSITION TO PLAINTIFF’S
                                 MOTION FOR CLASS CERTIFICATION
     Case 2:18-cv-04231-RGK-JEM Document 86 Filed 04/01/19 Page 2 of 2 Page ID #:2317




 1     TO THE COURT AND ALL PARTIES AND COUNSEL OF RECORD:
 2           PLEASE TAKE NOTICE that on April 29, 2019, at 9:00 A.M., or as soon
 3     thereafter as this matter may be heard in the above-entitled court, before the
 4     Honorable R. Gary Klausner, United States District Judge for the Central District of
 5     California, Western Division, located at 255 East Temple Street, Los Angeles,
 6     California 90012, in Courtroom 850, Defendant Mark C. Kelly, by and through
 7     counsel, will and hereby does join in the substance of the Opposition to Lead
 8     Plaintiff’s Motion for Class Certification filed by Defendants PPG Industries, Inc.,
 9     Michael H. McGarry, and Vincent J. Morales on April 1, 2019 (Dkt. No. 85).
10
11                                          Respectfully submitted,
     April 1, 2019
12
                                            David I. Hurwitz
13                                          BIRD, MARELLA, BOXER, WOLPERT,
14
                                            NESSIM, DROOKS, LINCENBERG &
                                            RHOW, P.C.
15                                          and
16                                          R. Daniel O’Connor (admitted pro hac vice)
                                            Anne Johnson Palmer
17                                          Gregory L. Demers (admitted pro hac vice)
18
                                            ROPES & GRAY LLP
19
                                            By:       /s/ Anne Johnson Palmer
20                                                         Anne Johnson Palmer
21                                              Attorneys for Defendant Mark C. Kelly
22                                          By:        /s/ David I. Hurwitz
23                                                          David I. Hurwitz
                                                  Attorneys for Defendant Mark C. Kelly
24
25
26
27
28


            DEFENDANT MARK C. KELLY’S NOTICE OF JOINDER IN DEFENDANTS’ OPPOSITION TO
                         PLAINTIFF’S MOTION FOR CLASS CERTIFICATION
